DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 8/24/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups/Species, there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes that claims 1-7 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation: “at least two biological analysis devices connected to one another by a conveyor defining a closed circuit” is unclear.
It is unclear what applicant means by two devices connected by another device forms/defines a closed circuit. 
Firstly, the recited conveyer is not defined with any specific structural elements. It is unclear how the recited conveyer can be labeled a device capable of conveying something. 
Secondly, the recitation: “at least two biological analysis devices connected to one another by a conveyor” simply means that the biological analysis devices are connected (in what sense?) together by another device. The biological analysis devices themselves and the conveyer are not claimed as being closed to anything. The biological analysis devices themselves and the conveyer can be connected to something. In fact, the recited biological analysis devices are defined with structural elements such as inlet/outlet, i.e. open to other things. 

In general, closed circuit means an electrical circuit without interruption, providing a continuous path through which a current can flow. How is the system closed? In electrical sense? Are the biological analysis devices and the conveyer in an enclosure? The specifics of the disclosure will not be read into the claims. 
The recitation: “at least two biological analysis devices connected to one another by a conveyor defining a closed circuit” as currently presented makes no sense. 
Regarding claim 1, the recitation: “at least one exchange region for the exchange of racks of tubes with the conveyor” is unclear. 
The racks or tubes, let alone racks of tubes, as currently presented, are not recited as part of the claimed subject matter in claim 1. Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed tubes and/or racks. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements.
The term “region” does not impart any structural requirement. It is unclear how the claimed region can be referenced a place for exchanging of racks of tubes with the conveyor. 
In addition, what does applicant mean by “which exchange region is distinct from the inlet and from the outlet.” The claim already recites the inlet; the outlet; and the exchange region as different structural elements. What does it mean by which exchange region is distinct from the inlet and from the outlet?”

Regarding claim 1, the recitation: “the inlet of at least two biological analysis devices each forming an inlet of the biological analysis system for racks of tubes” is unclear it appears that the recitation is redundant with what is recited previously in the claim. The same applies to the recitation: “the outlet of at least two biological analysis devices each forming an outlet of the biological analysis system for racks of tubes.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1: the recitation: “controller capable of commanding the transfer of a rack of tubes received in the biological analysis system via the conveyor to another biological analysis device according to the operations to be performed on the tubes in that rack and/or according to a respective workload status of the biological analysis devices” is unclear. 
What does applicant even mean by: “controller capable of commanding the transfer of a rack of tubes received in the biological analysis system via the conveyor to another biological analysis device?” The biological analysis system, as evidenced by 
The recitation “the transfer” lacks antecedent basis in the claim. Any action associated with tubes and the racks are recited as “the exchange.” What transfer is being referenced by the limitation?  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, it is unclear if applicant intends to positively claim: (a) racks and (b) the tubes, as part of the claimed subject matter. 
Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed racks and tubes. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 

The scope of the claim is not ascertainable. 
As currently presented, two biological devices connected to one another by something, wherein the devices each has two openings meets the claim. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
The same applies to claims 2, 3 and 5-7. All of these claims define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed racks and tubes.

The structure of a device is also not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokieda (EP2330425).
Regarding claims 1-3 and 5-7, as best understood by the examiner regarding the scope of the currently presented claims, Tokieda discloses a bioassay system (figure1; paragraphs [0015] and [0016]) that includes at least two bioassay devices (Fig. 1: 300a+400a and 300b+400b) connected to one another by a conveyor defining a closed circuit (figures 1 and 2; paragraphs [0016], [0022] and [0032]), each bioassay device including at least one inlet and one outlet for tube racks( 320,figure3;paragraphs[0034],[0072]and[0073]; the inlet and the outlet being one and the same), and at least one area for exchanging tube racks with the conveyor, said exchange area being separate from the inlet and the outlet (figures 1 and 3),each inlet of at least two bioassay devices forming an inlet to the bioassay system for tube racks (figures 1 and 3; paragraphs [0034], [0072] and [0073]), and each outlet of at least two bioassay devices forms an outlet from the bioassay system for tube racks(figures 1and 3; paragraphs [0034], [0072] and [0073]); the bioassay system further includes a control unit configured so as to command the transfer of a tube rack received in the bioassay system via the conveyor to another bioassay device depending on the operations to be performed on the tubes of said rack, and/or on a respective loading state of the bioassay devices (paragraphs [0027], [0028], [0072], [0073] and [0097]-[0099]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



11/12/2021
/SHOGO SASAKI/Primary Examiner, Art Unit 1798